Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16704591 filed on 12/05/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications  #13/726,267, filed Dec. 24, 2012, #13/587,645, filed Aug. 18, 2012 #13/372,240, filed Feb. 13, 2012, #13/169,996, filed Jun. 27, 2011, #12/834,526, filed Jul. 12, 2010, # 13/298,997 filed Nov. 17, 2011, # 13/298,992 filed Nov. 17, 2011, #12/054,299 filed Mar. 24, 2008, and provisional patent applications: # 61/524,567, filed Aug. 17, 2011; # 61/537,205, filed Sep. 21, 2011; # 61/563,937, filed Nov. 28, 2011; # 61/441,817, filed Feb. 11, 2011; #. 61/358,447, filed Jun. 25, 2010; # 60/929,419, filed Jun. 26, 2007; and # App. No. 61/638,290, filed Apr. 25, 2012. 

Drawings
The applicant’s drawings submitted on 12/05/2019 are not acceptable for examination purposes. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations for “a second electronic module disposed between the front component and the back component on a second side of the frame front” recited in claims 2, 14 as Figs. 24 show only one electronic module, that ”the first temple comprises a first temple electronic module disposed within a first temple cavity formed within the first temple” and “the second temple comprises a second temple electronic module disposed within a second temple cavity formed within the second temple.” recited in claims 3, 4, 15 and 16 as no Figs. depict eye ware frame with three or more electronic modules with two in frame front and one or two in each of the temples. Furthermore, the limitation for “a first electronic module disposed within a first frame front cavity formed between the front component and the back component on a left side of the frame front, the first electronic module comprising a first image sensor and a first processor; and a second electronic module disposed in a second frame front cavity formed between the front component and the back component within a front spatial void of the electronic eyewear frame on a right side of the frame front, the second electronic module comprising a second image sensor and a second processor” as recited in claim 24 is not depicted in any figure. These structures must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-11, 15-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitations where ”the first temple comprises a first temple electronic module disposed within a first temple cavity formed within the first temple” and “the second temple comprises a second temple electronic module disposed within a second temple cavity formed within the second temple” recited in claims 3, 4, 15 and 16 as no descriptions in the original specification or the  figures showing that the  eye ware frame with three or more electronic modules with two in frame front, as define in base and intermediate claims 1, 2 and 13-14,  and then one or two more electronic elements in each of the temples, as due to above recited limitations in claims 3-4 and 15- 16, respectively. Applicant has not pointed out where the new claim limitations are supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed or the priority documents.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (see MPEP 2163.04, Sec. I). 
Claim 24 recites the limitations for “a first electronic module disposed within a first frame front cavity formed between the front component and the back component on a left side of the frame front, the first electronic module comprising a first image sensor and a first processor; and a second electronic module disposed in a second frame front cavity formed between the front component and the back component within a front spatial void of the electronic eyewear frame on a right side of the frame front, the second electronic module comprising a second image sensor and a second processor” for which there is also no support  in the original specification or the drawings detailing two processors, two image sensors in two cavities on the frame front on left and right sides. Moreover, the support for the above limitations could not have been found in the parent applications or provisional applications listed above (and in the instant specification, paragraphs [01-02]. Applicant has not pointed out where the new claim limitations are supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed or the priority documents.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (see MPEP 2163.04, Sec. I). 
Claims 4-11 depend on claim 3 and inherit the same issues. 
Claims 16-22 depend on claim 15 and inherit the same issues. 
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 15-22 and 24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 15-16 recite limitations where ”the first temple comprises a first temple electronic module disposed within a first temple cavity formed within the first temple” in claims 3, 15 and “the second temple comprises a second temple electronic module disposed within a second temple cavity formed within the second temple” recited in 15 and 16. However these limitations are confusing because there are no descriptions in the original specification or the figures, showing that the eyewear frame with three or more electronic modules with two in frame front, as required by amended claim 1 and new claims 2, 13-14 as base and intermediate claims and then one or two more electronic elements in each of the temples, as due to above recited limitations in claims 3-4 and 15- 16. Hence it is unclear how many electronic modules the eyewear can have, e.g. two, three or four? Moreover, it is unclear if where are separate electronic modules or part of one or more modules that may extend over the frame front and temples, or have other elements in those structures? For the purposes of examination the above limitations will be treated broadly such that eyewear may have one or more modules with at least some parts extending to either of the temples of the eyewear. It is suggested to amend the claims and provide explanations for the clear support of the above limitations in order to remove the indefiniteness and new matter issues. 
Claims 4-11 depend on claim 3 and inherit the same issues. 
Claims 16-22 depend on claim 15 and inherit the same issues. 
Claim 24 recites the limitations for “a first electronic module disposed within a first frame front cavity formed between the front component and the back component on a left side of the frame front, the first electronic module comprising a first image sensor and a first processor; and a second electronic module disposed in a second frame front cavity formed between the front component and the back component within a front spatial void of the electronic eyewear frame on a right side of the frame front, the second electronic module comprising a second image sensor and a second processor”. However, these limitations are confusing because there is no support in the original specification or the drawings detailing separate two processors, two image sensors in two cavities on the frame front on left and right sides, or how would such structure function if there are two processors for each side of the eyewear frame presumably connected and controlling two image sensors, or if separate parts of a processor are connected to separate parts of imagining sensor/detector? The above limitations will be treated broadly, such that there are at least some parts of processor and parts of light/image transmitter/receiver/detector on left/right parts of the eyewear frame. It is suggested to amend the claim and provide explanations for the clear support of the above limitations in order to remove the indefiniteness and new matter issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (hereafter Blum, of record, see submitted Information Disclosure Statements) US 20040051846 A1.
 In regard to independent claim 1, Blum teaches (see Figs. 1-28) an electronic eyewear frame (i.e. electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 112-115, 123-125,  163-166, 187-194, 195-201], as depicted in e.g. Figs. 5, 14, 20-21]) comprising:
a frame front (front of frames 2110, e.g. 195-201], as depicted in e.g. Figs. 5, 14, 21) comprising a front component, a back component, a frame front cavity formed between the front component and the back component (i.e. as front and back parts of the frame 2110 forming cavities for embedded transmitter, receiver 2160,2170 or controller in 2110, e.g. paragraphs 194-197], Figs. 20-21), and a first electronic module disposed within the frame front cavity (i.e. as one of 2160 or 2170 embedded in cavity of the front frame 2110, also controller 2140 embedded in cavity of frame 2110 paragraphs [194-197], Figs. 21); a first temple operably coupled to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); a second temple operably coupled to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110 with second hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame (i.e. as e.g. manually controlled switch connected to controller e.g. 2140 and 2160,2170, paragraphs [176, 187-191, 199, 201]).  
In regard to independent claim 13, Blum teaches (see Figs. 1-28) a method of making an electronic eyewear frame (i.e. as producing method of electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 101, 127, 131-132,146, 151, 112-115, 123-125,  163-166, 187-194, 195-201], claims 13-15, as depicted in e.g. Figs. 5, 14, 20-21]; note that the method of producing is treated mutatis mutandis with the produced structure of the electro active eyewear), the method comprising: 
disposing a first electronic module within a frame front cavity formed between a front component of a frame front and a back component of the frame front (i.e. as disposing one of 2160 or 2170 embedded in cavity of the frame front 2110, also controller 2140 embedded in cavity of frame 2110 between front and back part of the frame front  of 2110 forming the cavity for embedding 2160 or 2170, 2140, see paragraphs [194-197], Figs. 21); 3U.S. Application No. 16/704,591Attorney Docket No. EVSO-027US19 coupling a first temple to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110 via hinge,  paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); coupling a second temple to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110, via other hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and electrically coupling a manual switch to the first electronic module and disposing the manual switch in the electronic eyewear frame so that a portion of the manual switch extends through the electronic eyewear frame (i.e. as e.g. manually controlled switch that is coupled (connected) to controller e.g. 2140 and 2160,2170, paragraphs [176, 187-191, 199, 201]; note that the method of producing is treated mutatis mutandis with the produced structure of the electro active eyewear, hence method claims are grouped with corresponding device claims).  
Regarding claims 2 and 14, Blum teaches (see Figs. 1-28) that the first electronic module is on a first side of the frame (i.e. as 2160 or 2140 is on first (left) side of frame 2110, e.g. paragraphs [194-197], Figs. 21) and the frame front further comprises/disposing a second electronic module disposed between the front component and the back component on a second side of the frame front (e.g. as disposed 2170, or other controller components embedded in cavity of the frame front 2110 on the second (right side of 2110, e.g. paragraphs [194-197, 18], Figs. 21).
Regarding claims 3 and 15, Blum teaches (see Figs. 1-28) that the first temple comprises/disposing a first temple electronic module (e.g. 2140) disposed within a first temple cavity formed within the first temple (i.e. as 2140, power source 2150 is disposed in cavity of the temple, e.g. paragraphs [194-197], Figs. 21).  
Regarding claims 4 and 16, Blum teaches (see Figs. 1-28) that the second temple comprises/disposing a second temple electronic module disposed within a second temple cavity formed within the second temple (i.e. as due to 112 issues and interpretation from above, 2140 and controller components is/are disposed in cavity of either temple, and range/switching controllers or electronic sensors are disposed in the frame including temples e.g. paragraphs [194-197, 182,184], Figs. 21).  
Regarding claims 5, 6 and 17, Blum teaches (see Figs. 1-28) that the first electronic module comprises/disposing a first processor (i.e. as controller 2140 processes controlling of the electro-active eyewear and transmitter 2160 processes signals transmitted, paragraphs [195-199, 176-177]),  and the second electronic module comprises/disposing a second processor (i.e. as controller components controlling of the electro-active eyewear and receiver 2170 processes signals received, e.g. paragraphs [195-199, 176-177,182, 184]).  
Regarding claims 7 and 18, Blum teaches (see Figs. 1-28) that the first temple electronic module comprises/disposing a rechargeable battery (i.e. chargeable battery power source e.g. 2150, paragraphs [176, 195-199, 203, 206], e.g. as depicted in Fig. 21) electrically coupled/coupling to and configured to provide power to the first processor, to at least one of the first electronic module or the second electronic module (i.e. as power source provides power for operation of controller 2140 and controller components, and electro-active eyewear with 2160, 2170, paragraphs [176, 195-199, 203, 206]).  
Regarding claims 8 and 19, Blum teaches (see Figs. 1-28) further comprising: (disposing) a recharging coil (i.e. as part of charging unit for charging the battery e.g. 2150 by magnetic induction, paragraphs [176, 195-199, 203, 206]) electrically coupled/coupling to the rechargeable battery to wirelessly recharge the rechargeable battery from an external power source (i.e. note that recharging coil for wireless charging of the battery of the eyewear is not part of the claimed eyewear or the method for producing the eyewear and therefore it is treated as external element optional to the electronic eyewear, e.g. part of charging unit for charging the battery e.g. 2150 by magnetic induction, paragraphs [176, 195-199, 203, 206]).  
Regarding claims 9 and 20, Blum teaches (see Figs. 1-28) further comprising: disposing at least one of an antenna, a receiver, a transmitter, or a transceiver operably coupled/coupling to at least one of the first processor or the second processor (i.e. as e.g. receiver antenna, short range receiver/transmitter, also as transmitter/receiver 2150, 2170, coupled to controller, e.g. 2140, paragraphs [193-197]).  
Regarding claims 10 and 21, Blum teaches (see Figs. 1-28) that at least one of the first electronic module or the second electronic module further comprises disposing operably coupling to at least one of the first processor or the second processor an image sensor (i.e. as receiver e.g. 2170 is reflected light sensor, and/or as photo sensors to track eye movements, paragraphs [195-197, 201]).  
Regarding claims 11 and 22, Blum teaches (see Figs. 1-28) further comprising: disposing and operably coupling to at least one of the first processor or the second processor at least one of a proximity sensor, a tilt sensor, an accelerometer, or a gyroscope operably coupled to at least one of the first processor or the second processor (i.e. disposed and coupled micro-gyroscope or micro-accelerometer, or range finder to controller, 2140, 2160,2170, see paragraphs [195-200]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum) US 20040051846 A1 in view of Krulevitch et al. (hereafter Krulevitch) US 20050030698 A1 (both of record, see submitted Information Disclosure Statements) . 
Regarding claims 11 and 22, Blum teaches (see Figs. 1-28) that the frame front provides/forming seal about the first electronic module (i.e. as least since 2160 and 2140 are embedded in frame 2110, paragraphs [195-198], Figs. 21, 14), but is silent that it is a water-resistant seal (however note that Blum discloses that parts of the electro-active glasses are sealed in encapsulating envelope of a water-resistant materials such as  silicones, polymethacrylate, styrene, proline, ceramic, glass, nylon, mylar and others (see e.g. paragraphs [162]). 
However, Krulevitch discloses that a module (100) is sealed with moisture resistant seal  attached to the eyeglass frame, wherein the module comprises any two of a power source, a driving circuit, and a sensing mechanism (see Title, Abstract, Figs. 1, 4 and e.g. paragraphs [30-31, 43],  and the related disclosure). Because Blum and Krulevitch are both from the same field of endeavor, the purpose of protecting the device from environment as disclosed by Krulevitch, would have been recognized as an art pertinent art of Blum. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to construct the eyeglasses frame, such as the one disclosed by Blum, with moisture resistant seal for module (100) attached to the eyeglass frame, where the module may include power source, driving circuit, sensing mechanism, such as disclosed by Krulevitch for the purpose of protecting the device from environment (see e.g. Krulevitch, paragraphs [06, 31, 33-34]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum, of record, see submitted Information Disclosure Statements) US 20040051846 A1 in view of Spitzer US 6204974 B1. 
In regard to independent claim 24, Blum teaches (see Figs. 1-28) an electronic eyewear frame (i.e. electro-active eyewear with frame, see e.g. Abstract, paragraphs [14, 70-75, 112-115, 123-125,  163-166, 187-194, 195-201], as depicted in e.g. Figs. 5, 14, 20-21]) comprising: a rimmed frame front a frame front (front of frames 2110, e.g. 195-201], as depicted in e.g. Figs. 5, 14, 21) comprising: 
a front component; a back component (i.e. as front and back parts of the frame 2110 forming cavities for embedded transmitter, receiver 2160,2170, controller in 2110, or light emitters and sensors e.g. paragraphs [194-197, 201], Figs. 20-21); a first electronic module disposed within a first frame front cavity formed between the front component and the back component on a left side of the frame front (i.e. as front and back parts of the frame 2110 forming cavity for embedded 2160, or controller 2140, photo sensor in 2110, e.g. on the left side,  paragraphs 194-197, 201], Figs. 20-21), the first electronic module comprising a first image sensor and a first processor (i.e. as controller 2140 and 2160 processing emitted signals, and one of the photo sensors, e.g. paragraphs 194-197, 201], Figs. 20-21); and a second electronic module disposed in a second frame front cavity formed between the front component and the back component within a front spatial void of the electronic eyewear frame on a right side of the frame front (i.e. as front and back parts of the frame 2110 forming cavity for embedded 2170, another photo sensor in 2110, e.g. on the right side,  paragraphs 194-197, 201], Figs. 20-21), the second electronic module comprising a second image sensor and a second processor (i.e. as 2170 processing received signals, and one of the photo sensors, e.g. paragraphs 194-197, 201], Figs. 20-21); a first temple operably coupled to the frame front via a first hinge (i.e. as one of the temples of 2110 coupled to front of frame 2110, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); a second temple operably coupled to the frame front via a second hinge (i.e. as other of the temples of 2110 coupled to front of frame 2110 with second hinge, paragraphs [196, 205-206], e.g. Figs. 5, 14, 21); and a manual switch electrically coupled to the first electronic module and extending through the electronic eyewear frame (i.e. as e.g. manually controlled switch connected to controller e.g. 2140 and 2160,2170, paragraphs [176, 187-191, 199, 201]).  
But Blum is silent that the first and second temples are metal temples. 
However, Spitzer teaches in the same field of inventions of an eyewear head-mountable image display system (See Figs. 4-6, 15, 23-25, Title, Abstract, col. 1 lines 26-60, col. 3 line 41-col. 4 line 58, col. 14 lines 35-45) and further teaches that temples are metal temples (i.e. as temples for eyeglasses comprise metal stock, providing strength and reduced, light weight, col. 14 lines 35-45, col. 3 line 41-col. 4 line 58). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the material for the temples of Blum to include metal according to teaching of Spritzer in order to provide reduced, light weight as well as strength, (see Spitzer col. 14 lines 35-45, col. 3 line 41-col. 4 line 58), and also since metal is  known materials with known properties, and the use thereof in temples would have been predictable to one of ordinary skill in the art, given the benefits of metal materials (noted by Spitzer above), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blum et al. US 20040027501 A1 (of record) also discloses features of claimed invention (see e.g. Figs. 5, 14-16, 21 and related descriptions).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872